Title: To James Madison from the Vermont General Assembly, 13 October 1812 (Abstract)
From: Vermont General Assembly
To: Madison, James


13 October 1812. “Resolved, That the constituted authorities of our country having declared war between the United States and Great Britain, and her dependencies, it is our duty as citizens to support the measure; otherwise we should identify ourselves with the enemy, with no other distinction than that of locality. We therefore pledge ourselves to each other, and to our Government, that, with our individual exertions, our examples and influence, we will support our Government and country in the present contest, and rely on the Great Arbiter of events for a favorable result.
“Resolved, That his Excellency the Governor be requested to forward a copy of this resolution to the President of the United States.”
